02/07/2018
                IN THE COURT OF APPEALS OF TENNESSEE
                             AT JACKSON

           RIVERLAND LLC v. CITY OF JACKSON TENNESSEE

                  Appeal from the Circuit Court for Madison County
                       No. C-15-165        Kyle Atkins, Judge
                      ___________________________________

                            No. W2017-01464-COA-R3-CV
                        ___________________________________

       Because the order appealed is not a final judgment, we must dismiss this appeal
for lack of jurisdiction.

               Tenn. R. App. P. 3 Appeal as of Right; Appeal Dismissed

ARNOLD B. GOLDIN, J., BRANDON O. GIBSON, J., AND KENNY ARMSTRONG, J.

Todd D. Siroky, Jackson, Tennessee, for the appellant, Riverland, LLC.

John D. Burleson, Jackson, Tennessee, for the appellee, City of Jackson, Tennessee.

                                         OPINION

       Rule 3 of the Tennessee Rules of Appellate Procedure provides that if multiple
parties or multiple claims are involved in an action, any order that adjudicates fewer than
all the claims or the rights and liabilities of fewer than all the parties is not final or
appealable. Except where otherwise provided, this Court only has subject matter
jurisdiction over final orders. See Bayberry Assoc. v. Jones, 783 S.W.2d 553 (Tenn.
1990). Pursuant to the mandates of Rule 13(b) of the Tennessee Rules of Appellate
Procedure, we reviewed the appellate record to determine if the Court has subject matter
jurisdiction to hear this matter. After this review, it appeared to the Court that it does not
have jurisdiction. Specifically, we could find nothing in the record reflecting that the trial
court adjudicated the claims of nuisance, inverse condemnation, and trespass, as set forth
in the “Complaint for Damages and Injunctive Relief and Petition for Inverse
Condemnation” filed in the trial court on May 18, 2015.1

       Thus, by Order entered on November 21, 2017, the Court directed Appellant
Riverland, LLC to either, within ten (10) days of the entry of that Order, obtain entry of a
       1
         Upon further reflection, the Court determined that only the inverse condemnation
remains pending in the trial court.
final judgment in the trial court or else, within fifteen (15) days of the entry of that Order,
show cause why this appeal should not dismissed for lack of a final judgment.

        The Clerk of this Court received a supplemental record for this matter containing
the trial court’s order of November 29, 2017, declaring the order appealed to be a final
judgment, pursuant to Rule 54.02 of the Tennessee Rules of Appellate Procedure.
Although the trial order certified its order as a final judgment pursuant to Rule 54.02 of
the Tennessee Rules of Civil Procedure, we determined that the order was improvidently
certified as final. Rule 54.02 of the Tennessee Rules of Civil Procedure provides:

       When more than one claim for relief is present in an action, whether as a
       claim, counterclaim, cross-claim, or third party claim, or when multiple
       parties are involved, the court, whether at law or in equity, may direct the
       entry of a final judgment as to one or more but fewer than all of the claims
       or parties only upon an express determination that there is no just reason for
       delay and upon an express direction for the entry of judgment. In the
       absence of such determination and direction, any order or other form of
       decision, however designated, that adjudicates fewer than all the claims or
       the rights and liabilities of fewer than all the parties shall not terminate the
       action as to any of the claims or parties, and the order or other form of
       decision is subject to revision at any time before the entry of the judgment
       adjudicating all the claims and the rights and liabilities of all the parties.

TENN. R. CIV. P. 54.02.

        Thus, according to the language of the Rule, certification of an order as final
pursuant to Rule 54.02 is not appropriate Aunless it disposes of an entire claim or is
dispositive with respect to a party.@ Irvin v. Irvin, No. M2010B01962BCOABR3BCV,
2011 WL 2436507, at *8 (Tenn. Ct. App. June 15, 2011). Rule 54.02 does not apply to
all orders that are interlocutory in nature, but rather only comes Ainto play when there are
multiple parties, multiple claims, or both.@ Duffer v. Lawson, No.
M2009B01057BCOABR3BCV, 2010 WL 3488620, at *5 (Tenn. Ct. App. Sept. 3, 2010).
Even if a trial court's order includes the necessary language from Rule 54.02, a final
judgment pursuant to the rule is not appropriate unless it disposes of a claim or party.
This Court has stated, A[a] >claim= denotes >>the aggregate of operative facts which give
rise to a right enforceable in the courts.=" Irvin at *8, n. 3 (quoting Chook v. Jones, No.
W2008B02276BCOABR3BCV, 2010 WL 960319, at *3 (Tenn. Ct. App. Mar.17, 2010)
(quoting Christus Gardens, Inc. v. Baker, Donelson, Bearman, Caldwell & Berkowitz,
P.C., No. M2007B01104BCOABR3BCV, 2008 WL 3833613, at *5 (Tenn. Ct. App.
Aug.15, 2008), no perm. app. filed (quoting McIntyre v. First Nat'l Bank of Cincinnati,
585 F.2d 190, 191 (6th Cir.1978))). Thus, based on the language of the Rule, certification
of an order as final pursuant to Rule 54.02 is not appropriate Aunless it disposes of an
entire claim or is dispositive with respect to a party.@ Id. at *8.
                                              -2-
       Consequently, the Court entered an Order on January 5, 2018, finding that there
was still nothing before the Court indicating that the trial court ever adjudicated the
theory of inverse condemnation. The Court then directed Appellant to, within ten (10)
days of the entry of that Order, obtain entry of a final judgment in the trial court. In our
Order, we also directed the trial court clerk to, within five (5) days of the entry of the trial
court’s order, transmit a certified, supplemental record to the Clerk of this Court. We also
ordered “[i]n the event that Appellant does not obtain entry of a final judgment within the
time provided herein, Appellant shall, within fifteen (15) days from the entry of this
Order, show cause why this appeal should not be dismissed for failure to appeal an
appealable order or judgment. Failure to respond to this order within the time provided
herein could result in this appeal being dismissed without further notice.”

       On that same date, the Clerk of this Court transmitted a copy of our Order to
Appellant’s counsel by certified mail, return receipt requested. The Clerk received the
return receipt indicating that Appellant’s counsel received the mail parcel on January 11,
2018. At this time, there is nothing before the Court indicating that the trial court ever
adjudicated the claim of inverse condemnation. Moreover, Appellant has not otherwise
responded to our Order of January 5, 2018. Consequently, because there is no final
judgment, the Court lacks jurisdiction and this appeal must be dismissed.

                                         Conclusion

       Because the trial court has not yet entered a final judgment, the appeal is
dismissed without prejudice and the case remanded to the trial court for further
proceedings consistent with this Opinion. Should a new appeal be filed, the Clerk of this
Court shall, upon request of either party, consolidate the record in this appeal with the
record filed in the new appeal. Costs of this appeal are taxed to the appellant, Riverland,
LLC and the surety for which execution may issue, if necessary. It is SO ORDERED.

                                            PER CURIAM




                                             -3-